October 19, 2015

October 15.2015


CORRECTION OF THE MOTION FOR AN EXTENSION OF TIME TO FILE A BRIEF


DOCKET NUMBER - 03-15-00471-CV
                                                                        /RECEIVED ^^
CAUSE NUMBER - 14-0679-C                                                   OCT 1 9 2015
                                                                         THIRD COURT OFAPPEALS/
ROSE M. GEISTER
           APPELLANT (PRE SE)

DISCOVER BANK/ZWICKER & ASSOCIATES
           PLAINTIFF




I, Rose M. Geister, the Appellant, have tried repeatedly in the past

week to confer with Zwicker & Assocs. to see if there was any

opposition to my taking the additional time. The first time I called,

on 10/07/2015,1 spoke to Jessica, a litigation asst., told her what

I needed, then asked to speak to Troy Bolen. She told me to hold on,

and I did for three minutes. I then called back, and it went straight

into the answering machine. Each time I called after that it went

straight into the answering machine. I will be in the Deputy Asst.

office, Mr. Crocker, at the 3rd court of appeals on Monday,

10/19/2015, to pay the $10.00 due, enter this corrected Motion,

and to file my brief.
Thank you for your time in advance.




                                      Respectfully submitted by:

                                      Rose M. Geister



                                         )(AjLy

                                      156 Granite Shoals Drive
                                      Kyle, Texas 78640
                                      (512) 644-7221
                                      rmg721@comcast.net
September 30, 2015


MOTION FOR AN EXTENSION OF TIME TO FILE APPELLANTS BRIEF


DOCKET NUMBER - 03-15-00471-CV


CAUSE N NUMBER - 14-0679-C


ROSE M. GEISTER
          Defendant


ZWICKER & ASSOCIATES
(DISCOVER BANK)
           Plaintiff




I, Rose M. Geister, the appellant, would like to file a "Motion for an

Extension of Time to File my Brief. I would like the extension to be

30 days, resulting in a due time for the brief to be due as

November 12, 2015, if possible.




                                           Respectfully Submitted by:

                                           Rose M. Geister        {



                                          156 Granite Shoals Drive
                                          Kyle, Texas 78640
                                          (512) 644-7221
                                          rmg721@comcast.net